                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE ARREST OF
                                               Case No. 3:21-cr-00083-MMS
Julissa Carter
                                               Filed Under Seal


              AFFIDAVIT IN SUPPORT OF AN ARREST WARRANT

       I, SA Jolene Goeden, being first duly sworn, hereby depose and state as follows:

                  INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application for a Criminal Complaint

for Julissa Carter. An investigation has revealed that there is probable cause to believe

that Carter has committed a violation of 18 U.S.C § 752(a), Instigating or Assisting an

Escape; and 18 U.S.C. § 3146(a)(2) and 2, Failure to Appear.

       2.     I have been a Special Agent with the Federal Bureau of Investigation (FBI)

since March 2004. Since that time, I have been assigned investigative responsibilities in

the areas of crimes against children, human trafficking, violent gangs and criminal

enterprises investigations in the FBI Anchorage Field Office, where I am currently

assigned. The Anchorage Field Office is located within the District of Alaska. During this

assignment, I have focused on child pornography, kidnapping, human trafficking, drug,

violent gang, criminal enterprises, and felon in possession of a weapon investigations. I

have been involved in cases involving the investigation and prosecution of defendants for

violations of Title 18 of the United States Code. Further, I have conducted and




       Case 3:21-mj-00083-MMS Document 1-1 Filed 02/18/21 Page 1 of 12
participated in a number of search warrants, arrest warrants, and interviews of people

involved in federal crimes and criminal enterprises.

       3.      Because I submit this affidavit for the limited purpose of securing an arrest

warrant, I have not included each and every fact known to me or the government. I have

only included those facts necessary to establish probable cause to believe that evidence of

violations, or attempted violations, of 18 U.S.C § 752(a), Instigating or Assisting an

Escape, respectively; and 18 U.S.C. § 3146(a)(2) and 2, Failure to Appear, have been

committed, and that Carter is the person who committed those offenses.

                                 RELEVANT STATUTES

       4.      This search warrant applications seeks evidence, instrumentalities,

contraband, or fruits of the following crimes:

            a. 18 U.S.C § 752(a), Instigating or Assisting an Escape, states as follows:

       Whoever rescues or attempts to rescue or instigates, aids or assists the
       escape, or attempt to escape, of any person arrested upon a warrant or other
       process issued under any law of the United States, or committed to the
       custody of the Attorney General or to any institution or facility by his
       direction, shall, if the custody or confinement is by virtue of an arrest on a
       charge of felony, or conviction of any offense, be fined under this title or
       imprisoned not more than five years, or both; or, if the custody or
       confinement is for extradition, or for exclusion or expulsion proceedings
       under the immigration laws, or by virtue of an arrest or charge of or for a
       misdemeanor, and prior to conviction, be fined under this title or
       imprisoned not more than one year, or both.

            b. 18 U.S.C. § 3146(a)(2), Failure to Appear, states as follows:

       Whoever, having been released under this chapter knowingly (1) fails to
       appear before a court as required by the conditions of release; or (2) fails to
       surrender for service of sentence pursuant to a court order; shall be
       punished as provided in subsection (b) of this section.
                                              2



       Case 3:21-mj-00083-MMS Document 1-1 Filed 02/18/21 Page 2 of 12
       5.     18 U.S.C. § 2 makes any person who “willfully causes an act to be done

which if directly performed by [them] or another would be an offense against the United

States punishable as a principal.”


                                     PROBABLE CAUSE

              Tristan Grant Prior History and Connection to Julissa Carter

       6.     On December 12, 2018, Tristan Grant shot a female acquaintance. He was

arrested later that day by the Anchorage Police Department and charged with Assault 1.

On January 15, 2019, a federal grand jury indicted Grant for being a felon in possession

of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924 (a)(2). Following his initial

appearance on the federal Grant was first indicted federally and remanded federally to the

Anchorage Correctional Complex (ACC). Until February 16, 2021, Grant has been in

continuous custody since his December 12, 2018, arrest for both the state and federal

charges.

       7.     On November 21, 2019, the federal grand jury returned a Fourth

Superseding Indictment, charging Grant with the following violations: Count 1 –

Conspiracy to Engage in Sex Trafficking of Minors 18 U.S.C. § 1594(c); Counts 2 to 5 –

Sex Trafficking of a Minor 18 U.S.C. § 1591; Counts 6 to 8 – Sexual Exploitation of a

Child Production of Child Pornography 18 U.S.C. § 2251(a), (e); and Counts 9 to 10 –

Felon in Possession of a Firearm and Ammunition 18 U.S.C. § 922(g)(1) and 924(a)(2).



                                             3



       Case 3:21-mj-00083-MMS Document 1-1 Filed 02/18/21 Page 3 of 12
       8.     On January 29, 2021, Grant had a bail hearing in the United States

Magistrate Court for the District of Alaska. Grant proposed Julissa Carter as his third-

party custodian. In her application, Carter stated she resided at the SUBJECT

PREMISES and provided her cellular telephone number as (907) 301-6941. She

indicated she had known Grant for ten years. Carter was not an approved third party and

Grant’s request for bail was denied. Carter appeared via video from Grant’s attorney’s

office in downtown Anchorage for this hearing on January 29, 2021. A short time later,

Carter was served with a trial subpoena by FBI Special Agent Jolene Goeden at the

SUBJECT PREMISES.

       9.     Your affiant knows Carter to be a longtime associate of Grant. After Grant

shot a female acquaintance, he fled from the female’s apartment and ultimately contacted

Carter, asking her to bring him items from her apartment that belonged to Grant. These

items included two firearms, as well as a Sony camera that contained videos of Grant

engaged in sex acts with a minor. When he was arrested by APD, Grant was the

passenger in a Jeep being driven by Carter. Later that day, APD contacted Carter at her

apartment and recovered multiple items belonging to Grant. Carter told APD at that time

that she had been asked by Grant to bring to him items that she stored in her apartment

for him. She denied any knowledge of the firearms.

       10.    On January 17, 2019, United States Magistrate Judge Scoble issued search

warrant 3:19-mj-00035-MMS for the search of 801 Karluk #209, Anchorage. At the

time, this was the residence of Carter. The search involved looking for property of Grant.

                                             4



       Case 3:21-mj-00083-MMS Document 1-1 Filed 02/18/21 Page 4 of 12
                            Tristan Grant Flees from Custody

       11.    On February 12, 2021, the United States Magistrate Court for the District of

Alaska granted Grant’s motion for limited pretrial release from his place of confinement

at Anchorage Correctional Center (ACC) pursuant to 18 U.S.C. § 3142(i). The purpose

of this release was to allow Grant to meet with his attorney to prepare for his pending

federal trial, scheduled to begin on February 22, 2021. Those meetings were to occur at

Grant’s attorney’s office in downtown Anchorage. The Magistrate Court authorized

Grant’s release to Monte Hernandez, a defense investigator who was deemed an

“appropriate person” under the statute, and directed that Grant be within Mr. Hernandez’s

or his attorney’s continuous “sight and sound presence” while away from Anchorage

Correctional Center. It was approved for Grant to meet with his attorney on February

16, 2021, from 10:00 am to 5:00 pm. Grant was ordered to be returned to custody by

5:00 p.m.

       12.    On February 16, 2021, Mr. Hernandez picked up Grant from ACC. At

approximately 4:42 p.m., Ms. Hernandez called APD to report that Grant had run away

from his custody and was last seen in the area of 303 K Street. Grant fled as Mr.

Hernandez was transporting him back to ACC.

       13.    Anchorage Police responded to the area and attempted to locate Grant.

Anchorage Police were unsuccessful and his whereabouts remain unknown. Mr.

Hernandez reported to APD officers as he and Grant were leaving his attorney’s office,

Grant went to the passenger side of his vehicle and opened the door as to get into the

                                             5



       Case 3:21-mj-00083-MMS Document 1-1 Filed 02/18/21 Page 5 of 12
passenger seat. Mr. Hernandez said Grant then threw his paperwork into the passenger

seat and ran away. Mr. Hernandez stated Grant was wearing camouflage pants and a

black puffy vest/jacket.

                                 Review of Grant’s Jail Calls

       14.      After learning of the escape by Grant, the FBI Safe Streets Task Force

reviewed calls made by Grant from the Anchorage Jail. Law enforcement identified the

following calls of relevance:

             a. On February 12, 2021 at about 7:20 p.m., Grant made a phone call to (907)

                301-6941, the cell number provided by Carter on her third-party

                application. Grant asked the female who answered numerous questions

                about the layout of his attorney’s office. The female on the call is believed

                to be Carter. She stated she had been to the attorney’s office. Grant asked

                questions about what floor the office was one, where the bathroom was, etc.

                In this call, Carter mentioned a restaurant near Grant’s attorney’s office and

                Grant stated she should be there to “get him something to eat.” Grant later

                referenced the 16th.

             b. Also on February 12, 2021, Carter told Grant in a recorded jail call that she

                was driving a Pontiac but it was not in good shape because it had been in a

                wreck.




                                               6



       Case 3:21-mj-00083-MMS Document 1-1 Filed 02/18/21 Page 6 of 12
             c. In another call from Grant to (907) 301-6941, Grant asked Carter about the

                5th Avenue Mall and if it is still open. He also commented/inquired about

                the parking garage.

             d. February 15, 2021, at about 3:30 p.m., Grant made a phone call to (907)

                301-6941. In the phone call Grant is talking with a female and is giving

                cryptic instructions about “Amanda” calling her phone at 4:00 with

                instructions on how to wrap the presents and telling the female she was

                going to have to pick something up. Grant also said he would see the

                female the next day.

             e. Later on February 15, 2021, at about 6:52 p.m., Grant placed another phone

                call to (907) 301-6941 and spoke with the same female that he spoke with

                in the earlier conversation. At the end of the call Grant asked the female if

                she remembered everything and again said he would see her tomorrow.

                              Review of Traffic Camera Footage

       15.      On February 16 and 17, 2021, TFO Clark reviewed traffic camera footage

from the area around 303 K Street, the location of Grant’s attorney’s office and the area

from which Grant fled. On the traffic camera video, TFO Clark observed Grant run east

on K Street to 3rd Avenue and down to I Street. Grant then ran south on I street to 5th

Avenue. This area is only four blocks from the 5th Avenue Mall. An approximation of

Grant’s route is below:



                                               7



       Case 3:21-mj-00083-MMS Document 1-1 Filed 02/18/21 Page 7 of 12
                           Surveillance of Subject Premises

      16.    On February 16, 2021, a Pontiac sedan was observed parked in the parking

area immediately outside the SUBJECT PREMISES. The license plate of the vehicle

was KBU708. Photos of Carter’s vehicle taken on February 16, 2021, are below:




                                          8



       Case 3:21-mj-00083-MMS Document 1-1 Filed 02/18/21 Page 8 of 12
                               9



Case 3:21-mj-00083-MMS Document 1-1 Filed 02/18/21 Page 9 of 12
      17.    A check of the Alaska Public Safety Information Network indicated this car

was registered to Ivette Carter. A review of Ivette Carter’s public Facebook profile

information showed photos of Julissa Carter suggesting Ivette and Julissa are associated.

                           Review of Traffic Camera Footage

      18.    On February 17, 2021, I reviewed traffic camera footage from downtown

Anchorage. I observed the following:

                 a. At approximately 5:13 p.m., a white car resembling Carter’s is seen

                    waiting to make a left turn from I street onto 6th Avenue, and then

                    later makes a turn onto 6th Avenue. A photo of that event is below:




                                            10



      Case 3:21-mj-00083-MMS Document 1-1 Filed 02/18/21 Page 10 of 12
                  b. At approximately 5:26 p.m., a vehicle that appears to be the same

                     vehicle as what is shown above is seen in the area of 6th Avenue and

                     C Street in downtown Anchorage.

       19.    A summary of Grant’s and the white vehicle’s movements is below:




                                  SEALING REQUEST

       20.    It is respectfully requested that this Court issue an order sealing, until

further order of the Court, all papers submitted in support of this application, including

the application and search warrant. I believe that prematurely disclosing this information

could result directly affect the safety of law enforcement officers executing this arrest.

Grant is known to possess firearms, and has been implicated in several shootings in


                                             11



       Case 3:21-mj-00083-MMS Document 1-1 Filed 02/18/21 Page 11 of 12
   Anchorage in the past several years. In addition, public filing ofthis affidavit could

   result in the loss ofevidence and rray have a significant and negative impact on the

   continuing investigation and/or may severely jeopardize its effectiveness.

                                            CONCLUSION

           21.       For the foregoing reasons, I submit that there is probable cause to believe

   that JULISSA CARTER has committed violations            of l8 U.S.C $ 752(a), Instigating or

   Assisting an Escape, respectively; and 18 U.S.C. $ 3la6(a)(2) and 2, Failure to Appear.


                                                          \

                                                   JOLENE GOEDEN
                                                   Special Agent, FBI

Signed  digitally
 Subscribed       andtosworn
            and sworn   before telephonically
                               me this        this date:
  _
Feb 17, 2021day   ofFebruary, 2021




  MATTHEWM. SCOBLE
  United States Magistrate Judge
  District of Alaska
  Anchorage, Alaska




                                                    12




           Case 3:21-mj-00083-MMS Document 1-1 Filed 02/18/21 Page 12 of 12
